NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ALEXANDER CALDERON                    No.    15-71724
QUINTANILLA,
                                                Agency No. A200-158-229
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**


Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Francisco Alexander Calderon Quintanilla, a native and citizen of El

Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying a continuance,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a continuance. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Calderon Quintanilla’s

motion for a continuance where he failed to show eligibility for any relief, and it

was undisputed that he was ineligible for status adjustment. See Id. at 1247 (no

abuse of discretion where no relief was immediately available to the petitioner); 8

C.F.R § 1003.29 (IJ has authority to grant continuance upon showing of good

cause).

      Calderon Quintanilla failed to raise, and has therefore waived, any challenge

to the BIA’s denial of his motion to remand. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259 (9th Cir. 1996) (“an issue referred to in the appellant’s statement of the

case but not discussed in the body of the opening brief is deemed waived.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-71724